Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This office action is in response to the application filed on 05/02/2019.
Claims 1-14 and 17-22 are currently pending.
Claims 1-3, 5-14 and 17-22 are rejected.
Claim 4 is objected to.
Claims 1, 9 and 12 are independent claims.

Claim Objection
6. 	Claims 11 and 22 are objected to because of the following informalities:  “a TCP data packet” should be “a Transmission Control Protocol (TCP) data packet”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
7. 	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


8. 	Claims 5, 11 and 22 recite limitation with “if” conditions. Examiner submits that “if” limitations do not positively claim the subject matter, thus, the claim fails to particularly point out and distinctly claim the subject matter. Examiner respectfully 

Claim Rejections - 35 USC § 103
9. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
10. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


11. 	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


12. 	Claims 1-3, 5-6, 8-10, 12-14, 17 and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Yongxia LV et al. (US 2014/0348089 A1 ), hereinafter LV, in view of Zhiyu Yan et al. (US 2018/0167935 A1), hereinafter Yan.
For claim 1, LV teaches a method for detecting a downlink control channel, applied to a terminal and comprising: 
detecting, in a first downlink control channel, information sent by a network side device(LV, Fig. 2 and paragraph 22 teach receiving, on a PDCCH on a non-legacy resource, downlink control information, where the downlink control information contains resource location information of a PDCCH on a next non-legacy resource.); 
determining, according to the information, resource location information of a second downlink control channel carrying control information (LV, Fig. 2 and paragraph 22 teach receiving, on a PDCCH on a non-legacy resource, downlink control information, where the downlink control information contains resource location information of a PDCCH on a next non-legacy resource.); and 
detecting the control information in the second downlink control channel according to the resource location information (LV, Fig. 2 and paragraph 22 teach receiving, on a PDCCH on a non-legacy resource, downlink control information, where 
	Yan further teaches physical layer indication information (Yan, Fig. 1 and paragraph 130 teach A terminal device receives channel indication information 
from an access network device on a physical control channel. See also paragraphs 131-139.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method taught in LV with physical layer indication information taught in Yan to have that detecting, in a first downlink control channel, physical layer indication information sent by a network side device; determining, according to the physical layer indication information, resource location information of a second downlink control channel carrying control information; and detecting the control information in the second downlink control channel according to the resource location information in order to to reduce consumption of downlink channel resources, thereby increasing utilization of an uplink channel or preventing losses of UCI bits.  [Yan: paragraph 6].
For claim 2, LV and Yan further teach the method according to claim 1, wherein the detecting, in the first downlink control channel, the physical layer indication information sent by the network side device comprises: 
detecting, in the first downlink control channel, the physical layer indication information sent by the network side device of a serving cell of the terminal or a neighboring cell of the serving cell of the terminal (LV, paragraph 62 
For claim 3, LV and Yan further teach the method according to claim 1, wherein the detecting, in the first downlink control channel, the physical layer indication information sent by the network side device comprises:  3PATENT Attorney Docket No. 81244-000003 Preliminary Amendment acquiring a high-layer control signaling sent by the network side device; determining, according to the high-layer control signaling, a transmission period and an offset of the physical layer indication information; determining, according to the transmission period and the offset, a subframe number of the downlink control channel carrying the physical layer indication information; and detecting the physical layer indication information sent by the network side device, in the downlink control channel corresponding to the subframe number (LV, Fig. 2 and paragraphs 121-124 teach the base station and the UE may also learn the frame-, subframe- or time slot-related information to be transmitted, so in this solution, the UE may further determine the resource location, on the subframe, of the PDCCH on the non-legacy resource by using the frame-, subframe- or time slot-related information. The frame-, subframe- or time slot-related information may include at least one of the following information:  a frame number, a subframe number, a time slot number, a subframe group number, a subframe period and a subframe offset.  Preferably, the UE may also determine the resource location, on the subframe, of the PDCCH on the non-legacy resource by using a combination of the UE-related information and the frame-, subframe- or time slot-related information as the location generation information. See also paragraph 223-226.).
For claim 5, LV and Yan further teach the method according to claim 3, wherein subsequent to the detecting the physical layer indication information sent by the network side device in the downlink control channel corresponding to the subframe number, the method further comprises: 
if the physical layer indication information is not detected, feeding back a non-response message to the network side device, or determining that the physical layer indication information is not carried in the downlink control channel corresponding to the subframe number (Yan, paragraph 131 teaches For downlink data on each carrier, the terminal device separately performs acknowledgment and generates HARQ-ACK information.  In addition, the access network device sends a reference signal to the terminal device by using each carrier.  The terminal device obtains channel state information CSI corresponding to each carrier by detecting the reference signal on each carrier.  The access network device feeds back uplink control information UCI to the access network device on an uplink channel.  The UCI includes at least one of the HARQ-ACK information or the channel state information CSI. ).
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method taught in LV with physical layer indication information taught in Yan to have that if the physical layer indication information is not detected, feeding back a non-response message to the network side device, or determining that the physical layer indication information is not carried in the downlink control channel corresponding to the subframe number in order to to reduce consumption of downlink channel resources, thereby increasing utilization of an uplink channel or preventing losses of UCI bits.  [Yan: paragraph 6]
For claim 6, LV and Yan further teach the method according to claim 1, wherein the resource location information of the second downlink control channel comprises at least one of: a downlink subframe number, a frequency domain location, a spatial domain location and a carrier number of the second downlink control channel (LV, Fig. 2 and paragraphs 121-124 teach the base station and the UE may also learn the frame-, subframe- or time slot-related information to be transmitted, so in this solution, the UE may further determine the resource location, on the subframe, of the PDCCH on the non-legacy resource by using the frame-, subframe- or time slot-related information. The frame-, subframe- or time slot-related information may include at least one of the following information:  a frame number, a subframe number, a time slot number, a subframe group number, a subframe period and a subframe offset.  Preferably, the UE may also determine the resource location, on the subframe, of the PDCCH on the non-legacy resource by using a combination of the UE-related information and the frame-, subframe- or time slot-related information as the location generation information. See also paragraph 223-226.).
For claim 8, LV and Yan further teach the method according to claim 1, wherein the control information comprises the resource location information occupied by a transmission channel carrying service data (LV, Fig. 2 and paragraph 47 teach a PDCCH on a non-legacy resource refers to a PDCCH placed on a location, on a subframe, except for a legacy resource location of a PDCCH on a legacy resource, for example, an enhanced PDCCH (E-PDCCH) stipulated in an LTE related standard is a PDCCH on a non-legacy resource.  In the prior art, for a UE that has accessed a network, namely, a UE being in a connected state, a resource location occupied by a 
For claim 9, LV teaches a method for indicating a downlink control channel, applied to a network side device and comprising: 
sending, through a first downlink control channel, information to a terminal, to indicate resource location information of the second downlink control channel carrying control information to the terminal (LV, Fig. 2 and paragraph 22 teach receiving, on a PDCCH on a non-legacy resource, downlink control information, where the downlink control information contains resource location information of a PDCCH on a next non-legacy resource.);  5PATENT Attorney Docket No. 81244-000003 Preliminary Amendment 
 	sending the control information through the second downlink control channel corresponding to the information(LV, Fig. 2 and paragraph 22 teach receiving, on a PDCCH on a non-legacy resource, downlink control information, where 
 	Yan further teaches physical layer indication information (Yan, Fig. 1 and paragraph 130 teach A terminal device receives channel indication information 
from an access network device on a physical control channel. See also paragraphs 131-139.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method taught in LV with physical layer indication information taught in Yan to have that sending, through a first downlink control channel, physical layer indication information to a terminal, to indicate resource location information of the second downlink control channel carrying control information to the terminal; sending the control information through the second downlink control channel corresponding to the physical layer indication information, thereby increasing utilization of an uplink channel or preventing losses of UCI bits.  [Yan: paragraph 6].
For claim 10, LV and Yan further teach the method according to claim 9, wherein the sending, through the first downlink control channel, the physical layer indication information to the terminal comprises: sending a high-layer control signaling to the terminal, to indicate a transmission period and an offset of the physical layer indication information to the terminal; and sending the physical layer indication information to the terminal, through a control channel corresponding to a subframe number meeting a relationship between the transmission period and the offset (LV, Fig. 2 and paragraphs 121-124 teach the base station and the UE may also learn the frame-, subframe- or time slot-related information to be transmitted, so in 
For claim 12, LV teaches a terminal, comprising: a memory, a processor and a computer program stored in the memory and operable on the processor (LV, Figs. 10-14 and paragraph 202 teach a schematic structural diagram of user equipment), wherein the processor executes the computer program to:
detect, in a first downlink control channel, information sent by a network side device(LV, Fig. 2 and paragraph 22 teach receiving, on a PDCCH on a non-legacy resource, downlink control information, where the downlink control information contains resource location information of a PDCCH on a next non-legacy resource.); 
determine, according to the information, resource location information of a second downlink control channel carrying control information (LV, Fig. 2 and paragraph 22 teach receiving, on a PDCCH on a non-legacy resource, downlink control information, where the downlink control information contains resource location information of a PDCCH on a next non-legacy resource.); and 
detect the control information in the second downlink control channel according to the resource location information (LV, Fig. 2 and paragraph 22 teach receiving, on a PDCCH on a non-legacy resource, downlink control information, where the downlink control information contains resource location information of a PDCCH on a next non-legacy resource. See also paragraphs 223-227.)
	Yan further teaches physical layer indication information (Yan, Fig. 1 and paragraph 130 teach A terminal device receives channel indication information 
from an access network device on a physical control channel. See also paragraphs 131-139.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method taught in LV with physical layer indication information taught in Yan to have that detecting, in a first downlink control channel, physical layer indication information sent by a network side device; determining, according to the physical layer indication information, resource location information of a second downlink control channel carrying control information; and detecting the control information in the second downlink control channel according to the resource location information in order to to reduce consumption of downlink channel resources, thereby increasing utilization of an uplink channel or preventing losses of UCI bits.  [Yan: paragraph 6].
For claim 13, LV and Yan further teach the terminal according to claim 12, wherein the processor executes the computer program to detect, in the first downlink control channel, the physical layer indication information sent by the network side device of a serving cell of the terminal or a neighboring cell of the serving cell of the terminal (LV, paragraph 62 teaches Much further, in this solution, an identifier of a cell where the UE is located may also be used as the location generation information,).
For claim 14, LV and Yan further teach the terminal according to claim 12, wherein the processor executes the computer program to: acquire a high-layer control signaling sent by the network side device; determine, according to the high-layer control signaling, a transmission period and an offset of the physical layer indication information; determine, according to the transmission period and the offset, a subframe number of the downlink control channel carrying the physical layer indication information; and Preliminary Amendmentdetect the physical layer indication information sent by the network side device, in the downlink control channel corresponding to the subframe number (LV, Fig. 2 and paragraphs 121-124 teach the base station and the UE may also learn the frame-, subframe- or time slot-related information to be transmitted, so in this solution, the UE may further determine the resource location, on the subframe, of the PDCCH on the non-legacy resource by using the frame-, subframe- or time slot-related information. The frame-, subframe- or time slot-related information may include at least one of the following information:  a frame number, a subframe number, a time slot number, a subframe group number, a subframe period and a subframe offset.  Preferably, the UE may also determine the resource location, on the subframe, of the PDCCH on the non-legacy resource by using a combination of the UE-related information and the frame-, subframe- or time slot-related information as the location generation information. See also paragraph 223-226.).
For claim 17, LV and Yan further teach the terminal according to claim 12, wherein the resource location information of the second downlink control channel comprises at least one of. a downlink subframe number, a frequency domain location, a spatial domain location and a carrier number of the second downlink control channel (LV, Fig. 2 and paragraphs 121-124 teach the base station and the UE may also learn the frame-, subframe- or time slot-related information to be transmitted, so in this solution, the UE may further determine the resource location, on the subframe, of the PDCCH on the non-legacy resource by using the frame-, subframe- or time slot-related information. The frame-, subframe- or time slot-related information may include at least one of the following information:  a frame number, a subframe number, a time slot number, a subframe group number, a subframe period and a subframe offset.  Preferably, the UE may also determine the resource location, on the subframe, of the PDCCH on the non-legacy resource by using a combination of the UE-related information and the frame-, subframe- or time slot-related information as the location generation information. See also paragraph 223-226.).
For claim 19, LV and Yan further teach the terminal according to claim 12, wherein the control information comprises the resource location information occupied by a transmission channel carrying service data (LV, Fig. 2 and paragraph 47 teach a PDCCH on a non-legacy resource refers to a PDCCH placed on a location, on a subframe, except for a legacy resource location of a PDCCH on a legacy resource, for example, an enhanced PDCCH (E-PDCCH) stipulated in an LTE related standard is a PDCCH on a non-legacy resource.  In the prior art, for a UE that has accessed a network, namely, a UE being in a connected state, a resource location occupied by a PDCCH on a non-legacy resource may be notified by a base station to the UE by using high level signaling, while for some UEs, the UEs may be required to learn a resource 
For claim 20, LV and Yan further teach a network side device, comprising: a memory, a processor and a computer program stored in the memory and operable on the processor, wherein the processor executes the computer program to perform the method for indicating a downlink control channel according to claim 9 (LV, Figs. 6-9 and paragraph 191 teach a schematic structural diagram of a base station which comprising memory and processor.).
For claim 21, LV and Yan further the network side device according to claim 20, wherein the processor executes the computer program to: send a high-layer control signaling to the terminal, to indicate a transmission period and an offset of the physical layer indication information to the terminal; send the physical layer indication information to the terminal, through a control channel corresponding to a subframe number meeting a relationship between the transmission period and the offset (LV, Fig. 2 and paragraphs 121-124 teach the base station and the UE may also learn the frame-, subframe- or time slot-related .

13. 	Claims 7 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Yongxia LV et al. (US 2014/0348089 A1 ), hereinafter LV, in view of Zhiyu Yan et al. (US 2018/0167935 A1), hereinafter Yan, and Qing Zhao et al. (US 9,686,798 B1), hereinafter Zhao.
For claim 7, LV and Yan further teach all the limitations of parent claim1. LV and Yan do not explicitly teach extracting the physical layer indication information to obtain a first index value of the first downlink control channel carrying the control information; determining, according to a preset correspondence between index values and resource locations, the resource location information of the second downlink control channel corresponding to the first index value.
However, Zhao explicitly teaches extracting the physical layer indication information to obtain a first index value of the first downlink control channel carrying the control information; determining, according to a preset correspondence between index values and resource locations, the resource location information of the second downlink control channel corresponding to the first index value (Zhao, Fig. 3 and column 6 lines 1-15 teach in LTE, each DCI message can be transmitted on one control channel element (CCE), two CCEs, four CCEs or eight CCEs, where each CCE contains thirty-six resource elements (REs).  A resource element (RE) is the minimum resource unit in LTE, which can be provisioned control information.  No matter how many CCEs are used, LTE-allowed resource locations for each DCI are not arbitrary and are actually well-specified.  For example, resource locations can depend on a UE's identity (e.g., a radio network temporary identifier (RNTI)), network timing (e.g., subframe index), and the number of CCEs to be used for a given DCI message (e.g., CCE aggregation level).  Thus, when allocating resources for multiple DCI messages (e.g., for multiple UEs), it is likely that allowable PDCCH resource allocations for different DCIs are overlapped.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method taught in LV and Yan with extracting the physical layer indication information to obtain a first index value of the first downlink control channel carrying the control information; determining, according to a preset correspondence between index values and resource locations, the resource location information of the second downlink control channel corresponding to the first index value taught in Zhao in order to avoid collisions among the ranked DCI messages  [Zhao: column 3].
For claim 18, LV and Yan further teach all the limitations of parent claim12. LV and Yan do not explicitly teach extracting the physical layer indication information to obtain a first index value of the first downlink control channel carrying the control information; determining, according to a preset correspondence between index values and resource locations, the resource location information of the second downlink control channel corresponding to the first index value.
However, Zhao explicitly teaches extracting the physical layer indication information to obtain a first index value of the first downlink control channel carrying the control information; determining, according to a preset correspondence between index values and resource locations, the resource location information of the second downlink control channel corresponding to the first index value (Zhao, Fig. 3 and column 6 lines 1-15 teach in LTE, each DCI message can be transmitted on one control channel element (CCE), two CCEs, four CCEs or eight CCEs, where each CCE contains thirty-six resource elements (REs).  A resource element (RE) is the minimum resource unit in LTE, which can be provisioned control information.  No matter how many CCEs are used, LTE-allowed resource locations for each DCI are not arbitrary and are actually well-specified.  For example, resource locations can depend on a UE's identity (e.g., a radio network temporary identifier (RNTI)), network timing (e.g., subframe index), and the number of CCEs to be used for a given DCI message (e.g., CCE aggregation level).  Thus, when allocating resources for multiple DCI messages (e.g., for multiple UEs), it is likely that allowable PDCCH resource allocations for different DCIs are overlapped.).
.

14. 	Claims 11 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Yongxia LV et al. (US 2014/0348089 A1 ), hereinafter LV, in view of Zhiyu Yan et al. (US 2018/0167935 A1), hereinafter Yan, and Dong Hyun Park et al. (US 2013/0195065 A1), hereinafter Park.
For claim11, LV and Yan further teach all the limitations of parent claim 9. LV and Yan further teach the second downlink control channels carrying the control information.  LV and Yan do not explicitly teach TCP data packet transmission and condition.
However, Park explicitly teaches TCP data packet transmission and condition (Park, Fig. 2 and paragraph 88 teach In FIG. 3, when CC1 is a primary CC (PCC) and CC2 and CC3 are secondary CCs (SCC1 and SCC2), the TCP field included in the PDCCH of the PCC may be used to transfer information for controlling uplink PUCCH power and bits allocated to the TPC fields included in the PDCCHs of SCC1 and SCC2 may be used to transfer different control information. Paragraph 55 teaches TCP packet condition.).

For claim22, LV and Yan further teach all the limitations of parent claim 20. LV and Yan further teach the second downlink control channels carrying the control information.  LV and Yan do not explicitly teach TCP data packet transmission and condition.
However, Park explicitly teaches TCP data packet transmission and condition (Park, Fig. 2 and paragraph 88 teach In FIG. 3, when CC1 is a primary CC (PCC) and CC2 and CC3 are secondary CCs (SCC1 and SCC2), the TCP field included in the PDCCH of the PCC may be used to transfer information for controlling uplink PUCCH power and bits allocated to the TPC fields included in the PDCCHs of SCC1 and SCC2 may be used to transfer different control information. Paragraph 55 teaches TCP packet condition.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method taught in LV and Yan with TCP data packet transmission and condition taught in Park to have that if a TCP data packet is sent or arrived, determining, according to a transmission condition of the TCP data .


Allowable Subject Matter
15. 	Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
16. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILL W LIN whose telephone number is (571)272-8749.  The examiner can normally be reached on M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Jiang can be reached on 571-270-7191.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/WILL W LIN/Primary Examiner, Art Unit 2412